FILED
                             NOT FOR PUBLICATION                            FEB 07 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS OCAMPO-CEREZO,                            No. 11-73735

               Petitioner,                       Agency No. A088-915-268

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 9, 2013 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Carlos Ocampo-Cerezo, a native and citizen of Mexico, petitions for review

of a decision by the Board of Immigration Appeals (“BIA”). The BIA held that the

Immigration Judge (“IJ”) properly denied Ocampo’s application for cancellation of

removal under 8 U.S.C. § 1229b(b)(1) because Ocampo had not met his burden of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proving that his removal would result in exceptional and extremely unusual

hardship to his father, who is a legal permanent resident. To the extent Ocampo

contends that the agency employed an improper legal standard when construing the

meaning of “exceptional and extremely unusual hardship,” we have jurisdiction

under 8 U.S.C. § 1252(a)(2)(D). See Figueroa v. Mukasey, 543 F.3d 487, 493-96

(9th Cir. 2008). We deny the petition for review.

         Ocampo contends that the IJ applied the incorrect legal standard by

considering his father’s current situation instead of considering the hardship his

father would experience in the future. As part of this argument, Ocampo contends

that it was error for the IJ to take into consideration the financial support his

siblings would provide to their father upon Ocampo’s removal because the siblings

are not lawfully in the United States. We hold that the IJ and BIA properly

employed a future-oriented analysis by considering whether Ocampo’s removal

would result in an exceptional and extremely unusual hardship to his father and

that it was permissible to take into consideration the support that his siblings would

provide if Ocampo were removed. See 8 U.S.C. § 1229b(b)(1)(D); Figueroa, 543

F.3d at 497-98; In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 63 (B.I.A. 2001) (en

banc).

         PETITION FOR REVIEW DENIED.


                                            2                                       11-73735